Citation Nr: 0638197	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
fungus of the groin.

4.  Entitlement to service connection for fungus of the 
groin.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was manifest during 
service.

2.  Bilateral tinnitus was not manifest in service and is 
unrelated to the veteran's service.

3.  In a rating decision of May 1979, the RO denied service 
connection for fungus in the groin area.  The veteran 
submitted his notice of disagreement but did not submit a 
substantive appeal.

4.  The evidence received since the RO's May 1979 rating 
decision is relevant and probative of the issue at hand.

5.  Fungus in the groin area was not manifest in service and 
is unrelated to the veteran's service.

6.  In a rating decision of March 1976, the RO denied service 
connection for residuals of a head injury.  The veteran did 
not appeal that decision.

7.  The evidence received since the March 1976 RO decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The May 1979 RO decision denying service connection for 
fungus in the groin area is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for fungus in the 
groin area.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

5.  Fungus in the groin area was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2006).

6.  The March 1976 RO decision denying service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2006).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2003, after the enactment of the VCAA.  A letter dated in 
July 2003, before the initial adjudication, informed the 
veteran of the evidence and information necessary to support 
his claims for service connection.  The letter also informed 
the veteran that he must submit new and material evidence to 
reopen the previously denied claims.  The RO requested 
evidence showing that the claimed hearing loss and tinnitus 
had existed from service to the present.  He was asked to 
identify private medical care providers and the dates and 
locations of any VA treatment.  The letter described the 
evidence of record and indicated that VA was responsible for 
obtaining certain types of evidence.  The veteran was told 
how he could assist VA in developing evidence supportive of 
his claims.

A letter dated in March 2004 reiterated that the veteran must 
submit new and material evidence to reopen the claims that 
had been previously denied.  It discussed the meaning of 
those terms.  The letter also discussed the evidence 
necessary to support the veteran's service connection claims.  
It indicated the evidence that had been received, told the 
veteran that VA was responsible for obtaining certain types 
of evidence, and that the veteran should identify evidence he 
wished assistance in obtaining.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to support reopening of the claims for service 
connection, or the claims for service connection.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.



Analysis

	Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

		Hearing Loss Disability and Tinnitus

Service medical records show that on enlistment examination 
in July 1973, audiometric testing revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
25
5
5
not 
tested
35

Left
15
5
10
not 
tested
35


The examiner noted hearing loss, H-2 in the examination 
report.  The veteran was found to be qualified for 
enlistment.

On separation examination in June 1975, puretone thresholds 
on audiometric testing were as follows:




HERTZ




500
1000
2000
3000
4000

Right
50
35
25
not 
tested
50

Left
35
25
25
not 
tested
45


The examiner noted hearing loss.  The veteran also reported 
hearing loss on his report of medical history completed in 
conjunction with his separation examination.  

On VA examination in February 1976, there were no significant 
abnormalities of the veteran's ears.  

VA treatment records indicate the veteran's report of a 
closed head injury in 1996, when he was struck in the head 
with a sledge hammer at work.  In February 1999, the veteran 
reported that subsequent to the injury, he had headaches and 
occasional tinnitus.  In August 1999 the veteran reported a 
constant hissing noise in both ears after the work injury.  
In September 1999 the veteran reported that he had 
experienced left ear hearing loss after the accident.  

A November 1999 VA audiology consultation report indicates 
slight to moderate sensorineural loss consistent with the 
veteran's occupational noise exposure and cochlear pathology.  

A VA audiological examination was carried out in August 2003.  
The veteran complained of difficulty understanding normal 
conversation and indicated that he could not watch the 
television at normal volume.  He reported military noise 
exposure consisting of artillery.  He also reported more than 
25 years working as a welder and mechanic.  He denied any 
recreational noise exposure.  He endorsed tinnitus and 
indicated that it was bilateral and constant.  Audiometric 
testing revealed the following puretone thresholds:  




HERTZ


average

500
1000
2000
3000
4000

Right
10
15
25
55
60
39
Left
10
15
35
60
65
44

Speech recognition testing revealed a score of 96 percent for 
the right ear and 94 percent for the left.  The examiner 
noted that testing at the time of enlistment revealed a mild 
hearing loss at 4000 Hertz for both ears, and that testing at 
separation revealed decreased hearing.  She indicated that 
testing conducted in conjunction with the current evaluation 
and that conducted in November 1999 revealed thresholds 
better than those obtained at separation.  She opined that 
testing completed at the time of separation was inaccurate 
and should not be used for rating purposes.  She indicated 
that there was no medically sound basis for attributing the 
current findings to acoustic trauma in the service.  She 
opined that it was more appropriately attributed to the 
veteran's many years of post-military constant exposure to 
noise rather than two years of periodic exposure in the 
military.

In his May 2004 substantive appeal, the veteran stated that 
he was hospitalized for a week at a hospital in Seoul, Korea 
after falling over a railing.

Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
hearing loss is warranted.  While the service medical records 
appear to show that the veteran experienced a decline in 
hearing acuity during service, the VA examiner opined that 
testing at the time of the veteran's separation from service 
was inaccurate and should not be used.  She pointed out that 
subsequent testing conducted in 1999 and 2003 produced better 
thresholds than those obtained at the veteran's separation 
examination.  Moreover, she concluded that there was no 
medically sound basis for attributing the veteran's hearing 
loss to service.  Rather, she identified the many years of 
post-service noise exposure as the basis for the veteran's 
hearing loss.  The VA examiner's opinion is negative 
evidence.  However, the interpretation of the evidence is 
clearly wrong.  In June 1975 the threshold at 4000 Hertz was 
50 on the right and 45 on the left.  The most recent 
audiometric testing clearly establishes that at 4000 Hertz, 
the thresholds are worse, not better.  At 2000 Hertz, the 
thresholds are the same or worse.  There is a complete 
failure on the part of the VA examiner to explain away such 
fact.

In essence, hearing loss disability, as defined by the VA was 
identified during service and again (at the same frequency) 
on recent VA examination.  Chronic disability was established 
during service and subsequent confirmation was not needed.  
38 C.F.R. § 3.303.  Accordingly, service connection for 
hearing loss disability is granted.

However, the Board has determined that service connection for 
tinnitus is not warranted.  The evidence of record 
demonstrates that the veteran's reported tinnitus was not 
manifest until after the veteran suffered the reported closed 
head injury in 1996.  Prior to that time, there is no 
complaint, diagnosis, or abnormal finding suggesting 
tinnitus.  To the extent that the veteran reports injuries 
incurred in Korea when he fell over a railing, the Board 
notes that his assertion is not supported by the service 
medical records.  

The evidence of a relationship between the veteran's tinnitus 
and his military service is limited to his assertions; 
however, as a layperson, he is not qualified to render an 
opinion concerning question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus, and there is no doubt to be resolved.
		
	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  



		Fungus in the Groin Area

The RO initially denied the veteran's claim of entitlement to 
service connection for fungus in the groin area because his 
service records were negative for the claimed disability and 
because there was no current evidence of the claimed 
disability.  

Of record at the time of the RO's May 1979 decision were the 
veteran's service medical records.  They are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's skin.  They do show that in July 1975 the veteran 
was diagnosed with venereal warts on the penile shaft.  

On VA examination in February 1976, there were no significant 
abnormalities of the skin.    

The evidence added to the record since the May 1979 RO 
decision includes VA treatment records.  They show no 
diagnosis of a fungus or skin condition of the groin.  
However, a February 1999 VA treatment record indicates that 
the veteran was prescribed medication for itching in the 
groin area.  

Based upon the reasons for the prior denial, the absence of a 
current skin condition or fungus in the groin area, the 
evidence suggesting that the veteran has a skin condition of 
the groin area is new and material.  Specifically, the 
evidence cures one of the evidentiary defects that had 
previously existed.  Therefore, the claim is reopened.  

However, the veteran's claim of entitlement to service 
connection for fungus in the groin area is denied.  As noted 
the veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
skin.  Moreover, the only reference to a skin disorder in the 
groin area is found in the February 1999 VA record, which 
merely indicates that the veteran was prescribed a medication 
for itching.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence does not 
show any indication of a skin disorder or fungus in the groin 
area until February 1999.  The evidence of a link between 
this claimed disability and service is limited to the 
veteran's assertions; however, he is a layperson, and his own 
opinion regarding onset or cause is not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for fungus in the groin area is denied.
		
        Residuals of a Head Injury

The RO denied the veteran's claim of entitlement to service 
connection for a head injury in March 1976.  It noted that 
there was no evidence of any complaint or finding of a head 
injury in service.  

Of record at the time of the March 1976 rating decision were 
the veteran's service medical records.  They are negative for 
any diagnosis, complaint, or abnormal finding pertaining to a 
head injury.  

A February 1976 VA examination report indicates the veteran's 
report of having fallen from the third floor of a building 
onto the ground.  The veteran did not report a head injury or 
complain of any residuals thereof at the time of the 
examination.  

The evidence added to the record since the March 1976 rating 
decision includes VA treatment records beginning in February 
1999.  They reflect the veteran's report of a closed head 
injury in 1996 and subsequent headaches and auditory 
problems.  

The veteran has also asserted that he fell off a railing and 
was hospitalized while in service.

None of the evidence added to the record since the March 1976 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  The veteran's May 2004 assertion 
that he fell and was injured is cumulative of evidence of 
record at the time of the RO's denial in 1976.  His prior 
assertion of a head injury in service is cumulative.  The 
fact that he has now asserted more than one in-service injury 
is not material.  Moreover, the VA records indicate that the 
veteran suffered a head injury in 1996, and relate the 
residuals to that incident.  Accordingly, none of the 
evidence added to the file since the March 1976 RO decision 
is new and material for the purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is denied.

The veteran's petition to reopen the claim of entitlement to 
service connection for fungus of the groin is granted.

Entitlement to service connection for fungus of the groin is 
denied.

The veteran's petition to reopen the claim of entitlement to 
service connection for residuals of a head injury is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


